        Case 2:19-cv-00329-GMN-EJY Document 143 Filed 08/02/21 Page 1 of 4



 1   KATHLEEN BLISS, ESQ. (NV Bar #7606)
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway
 3   Suite 202
     Henderson, Nevada 89012
 4   Telephone: (702) 463-9074
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
     Email: dstanderlaw@gmail.com
 7   PAUL PADDA LAW, PLLC
     4560 South Decatur Boulevard
 8   Suite 300
     Las Vegas, Nevada 89103
 9   Telephone: (702) 366-1888
     Fax: (702) 366-1940
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK LLP
12   1099 New York Avenue, N.W.
     Suite 900
13   Washington, DC 20001-4412
     Telephone: (202) 639-6090
14   Facsimile: (202) 639-6066
15   Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18

19
     NAVAJO HEALTH FOUNDATION - SAGE                      Case No. 2:19-cv-0329-GMN-EJY
20   MEMORIAL HOSPITAL, INC. (doing business as
     “Sage Memorial Hospital”), an Arizona non-profit
21   corporation,

22                  Plaintiff,
                                                          STIPULATION TO FILE SECOND
23          vs.                                           AMENDED COMPLAINT

24   RAZAGHI DEVELOPMENT COMPANY, LLC
     (doing business as “Razaghi Healthcare”), a Nevada
25   limited liability company; AHMAD R. RAZAGHI,
     individually; TAUSIF HASAN, individually;
26   DOES 1-20; DOES A-Z,

27                  Defendant.

28
          Case 2:19-cv-00329-GMN-EJY Document 143 Filed 08/02/21 Page 2 of 4




            Pursuant to Fed. R. Civ. P. 15(a)(2) and Local Rules 7-1 and 15-1, Plaintiff Navajo Health
 1

 2   Foundation - Sage Memorial Hospital, Inc. (“Sage Memorial”) and Defendants Razaghi

 3   Development Company, LLC, Ahmad Razaghi, and Tausif Hasan (collectively, “Defendants”)

 4   stipulate and agree that Sage Memorial may file a Second Amended Complaint to correct certain
 5
     errors Plaintiff discovered in the First Amended Complaint, and further stipulate and agree to the
 6
     following additional briefing matters relating to any response to the Second Amended Complaint:
 7
            1.      On May 28, 2021, Sage Memorial filed its First Amended Complaint. (ECF No. 136).
 8
        Shortly after filing it, Sage Memorial discovered typographical errors that it believes should be
 9

10      corrected to clarify certain allegations and other typographical errors that it believes should also

11      be corrected at the same time.
12          2.      Sage Memorial has provided the Defendants with a redlined version of the First
13
        Amended Complaint showing the proposed corrections. A copy of the redlined version showing
14
        the proposed changes is attached as Exhibit A (“Proposed Second Amended Complaint”).
15
            3.      After having reviewed and discussed the Proposed Second Amended Complaint with
16

17      Sage Memorial, the Defendants hereby stipulate to Sage Memorial filing a Second Amended

18      Complaint containing the changes Plaintiff asserts are typographical errors as redlined in the

19      Proposed Second Amended Complaint. A clean version of the Second Amended Complaint
20      incorporating each of the redlines is attached as Exhibit “B.”
21
            4.      Because Sage Memorial will be filing a Second Amended Complaint, the parties
22
        stipulate that the Defendants do not need to file a response to the First Amended Complaint,
23
        which is currently due on July 30, 2021. (ECF No. 141). The parties stipulate that, pursuant to
24

25      Fed. R. Civ. P. 15(a)(3), the Defendants shall have 14 days from the date the Second Amended

26      Complaint is filed to respond to the Second Amended Complaint.

27          5.      Neither Sage Memorial nor the Defendants waive or relinquish any claim, defense,
28
        right, or argument relating to the Second Amended Complaint by virtue of this stipulation. Each
                                                     1
       Case 2:19-cv-00329-GMN-EJY Document 143 Filed 08/02/21 Page 3 of 4




     party expressly reserves all such claims, defenses, rights, and arguments. Moreover, because the
 1

 2   Razaghi Defendants have not yet responded, and will not be responding, to the First Amended

 3   Complaint, Sage Memorial and the Defendants agree that the filing of the Second Amended

 4   Complaint does not does not constitute a waiver of any claim, defense, right, or argument relating
 5
     to the content of the Second Amended Complaint merely because that same content appeared in
 6
     the First Amended Complaint or said claim, defense, right, or argument could also have been
 7
     raised concerning the First Amended Complaint.
 8
        6.      In the event the Defendants elect to file a motion to dismiss, the parties further
 9

10   stipulate to the following briefing schedule and enlargements of the page limits set forth in Local

11   Rule 7-3(b):
12              a.        Sage Memorial’s opposition shall be due 30 days after the Defendants file a
13
     motion to dismiss;
14
                b.        The Defendants reply to Sage Memorial’s opposition shall be due 15 days after
15
     Sage Memorial files its opposition;
16

17              c.        the page limit for the Defendants’ motion to dismiss shall be enlarged from 24

18   pages to 30 pages, see Declaration of Kris Leonhardt attached hereto as Exhibit C;

19              d.        the page limit for Sage Memorial’s opposition to the motion to Dismiss shall
20   be enlarged from 24 pages to 30 pages;
21
                e.        the page limits for the Defendants’ reply be enlarged from 12 pages to 15
22
     pages.
23
                f.        These indicated extended page limitations shall be exclusive of the caption
24

25   page, exhibits, Table of Contents, Table of Authorities and Certificate of Electronic Service.

26

27

28
                                                     2
          Case 2:19-cv-00329-GMN-EJY Document 143 Filed 08/02/21 Page 4 of 4




              The parties ask the Court to approve the stipulation allowing Sage Memorial to file its Second
 1

 2   Amended Complaint (Exhibit B) and establishing the briefing schedule and page limits set forth

 3   above.

 4

 5

 6   Pavneet S. Upaal                                       Kathleen Bliss
     Kris Leonhardt                                         Paul S. Padda
 7   Brian L. Bradford                                      David Stander
                                                            Douglass A. Mitchell
 8
     Counsel for Razaghi Development                        Navajo Health Foundation – Sage Memorial
 9   Company, LLC, Ahmad Razaghi,                           Hospital, Inc., Plaintiff
     And Tausif Hasan, Defendants
10
     Dated: July 30, 2021                                   Dated: July 30, 2021
11

12

13
                                                      IT IS SO ORDERED.
14
                                                      IT IS FURTHER ORDERED that the Clerk of
15
                                                      Court shall separate and electronically file
16                                                    Plaintiff's Second Amended Complaint (ECF No.
                                                      142-2).
17

18

19                                                    _______________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
20
                                                      Dated: August 2, 2021
21

22

23

24

25

26

27

28
                                                        3
